134 F.3d 379
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mitchel Edwin STROY, Plaintiff-Appellant,v.Lenette O'KERT, Defendant-Appellee.
No. 97-35167.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 12, 1998**Jan. 16, 1998.

Before:  BROWNING, KLEINFELD and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Washington state prisoner Mitchel Edwin Stroy appeals pro se from the district court's dismissal of his 42 U.S.C. § 1983 action for failure to state a claim, pursuant to 28 U.S.C. §§ 1915A & 1915(e)(2).  In his amended complaint, Stroy alleged that defendant Lenette O'Kert, the manager of an industry shop where Stroy worked, but which was not otherwise affiliated with the prison, subjected him to verbal harassment and abuse.  We have reviewed the record and dismiss this appeal under 28 U.S.C. § 1915(e)(2)(e)(i) for the reasons stated by the district court in its January 30, 1997, order dismissing Stroy's complaint for failure to state a claim.  See Marks v. Solcum, 98 F.3d 494, 495-96 (9th Cir.1996) (per curiam) (28 U.S.C. § 1915(e)(2) applies to appeals pending on or after effective date of Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), and requires this court to dismiss prisoner proceedings in forma pauperis if complaint fails to state a claim).


3
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, Stroy's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3